Name: Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community
 Type: Directive
 Subject Matter: health;  agricultural activity;  information technology and data processing
 Date Published: 1982-12-31

 Avis juridique important|31982L0894Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community Official Journal L 378 , 31/12/1982 P. 0058 - 0062 Finnish special edition: Chapter 3 Volume 15 P. 0215 Spanish special edition: Chapter 03 Volume 26 P. 0227 Swedish special edition: Chapter 3 Volume 15 P. 0215 Portuguese special edition Chapter 03 Volume 26 P. 0227 COUNCIL DIRECTIVE of 21 December 1982 on the notification of animal diseases within the Community (82/894/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Community has issued regulations in respect of the health requirements for intra-Community trade in bovine animals and swine, fresh meat, fresh poultry meat and meat products; Whereas the appearance or presence of certain contagious animal diseases presents a risk to the Community herd, notably by their spread as a result of intra-Community trade ; whereas rapid and accurate information is essential for the application of the various protection measures provided for in Community regulations; Whereas it is for each Member State to notify each other Member State and the Commission of the outbreak and disappearance of certain animal diseases on its territory, in accordance with Article 9 of Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade on bovine animals and swine (3), as last amended by Council Directive 80/1274/EEC (4) ; Article 11 of Council Directive 71/118/EEC of 15 February 1971 dealing with health problems affecting trade in fresh poultrymeat (5), as last amended by Council Directive 80/216/EEC (6) ; Article 7 of Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (7), as last amended by Council Directive 80/1099/EEC (8) and Article 7 of Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (9), as last amended by Council Directive 80/1100/EEC (10); Whereas the method of notification and the diseases to be notified require to be specifically laid down ; whereas, in particular, there should be a periodic review of the disease situation in each Member State; Whereas, in the light of the experience gained from the aforesaid notification, adaptation to technical needs will be in line with a procedure calling for close cooperation between the Member States and the Commission, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive refers to the notification of: - outbreaks of any of the diseases listed in Annex I, - removal - after eradication of the last outbreak - of restrictions in relation to the outbreak of any diseases listed in Annex I. 2. This Directive shall apply without prejudice to the particular provisions for information in respect of the harmonization of eradication and/or prophylaxis of animal disease. Article 2 For the purposes of this Directive: (a) "holding" means any establishment (agricultural or other) situated in the territory of a Member State, in which animals are reared or kept; (1) Opinion delivered on 12/13 April 1982 (not yet published in the Official Journal). (2) OJ No C 112, 3.5.1982, p. 4. (3) OJ No 121, 29.7.1964, p. 1977/64. (4) OJ No L 375, 31.12.1980, p. 75. (5) OJ No L 55, 8.3.1971, p. 23. (6) OJ No L 47, 21.2.1980, p. 8. (7) OJ No L 302, 31.12.1972, p. 24. (8) OJ No L 325, 1.12.1980, p. 14. (9) OJ No L 47, 21.2.1980, p. 4. (10) OJ No L 325, 1.12.1980, p. 16. (b) "case" means the official confirmation of any of the dieseases listed in Annex I in any animal or carcase; (c) "outbreak" means the holding or place situated in the territory of the Community where animals are assembled and where one or more cases has or have been officially confirmed; (d) "primary outbreak" means an outbrake not epizootiologically linked with a previous outbreak in the same region of a Member State as defined in Article 2 of Directive 64/432/EEC or the first outbreak in a different region of the same Member State. Article 3 1. Each Member State shall notify directly to both the Commission and the other Member States within 24 hours: - the primary outbreak of any of the diseases listed in Annex I which is confirmed in its territory; - the removal - after the eradication of the last outbreak - of restrictions from its territory in relation to the outbreak of any of the diseases listed in Annex I; 2. The notifications referred to in paragraph I shall include the information featured in Annex II and shall be communicated by telex. 3. In the case of classical swine fever, the information provided under Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), as last amended by Directive 80/1274/EEC (2), shall be considered to be sufficient. Article 4 1. Without prejudice to the provisions referred to in Article 1 (2), each Member State shall notify directly to the Commission, at least on the first working day of each week, the secondary outbreaks of any of the diseases listed in Annex I which are confirmed in its territory. The aforesaid notification shall cover the week ending at midnight on the Sunday prior thereto. The Commission shall correlate the various information, which it shall transmit to the veterinary headquarters of each Member State. 2. The receipt of no information by the Commission shall be considered to mean that no secondary outbreaks have occurred during the period referred to in the second subparagraph of paragraph 1. 3. The notifications referred to in paragraph 1 shall contain the information featured in Annex II and shall be communicated by telex. Article 5 1. The codified form by which the information featured in Annex II is to be transmitted shall be established according to the procedure laid down in Article 6 and before the date of implementation of this Directive. 2. In accordance with the procedure laid down in Article 6, it may be decided: - to supplement or amend the Annexes, - that, notwithstanding Article 4, the scope, content and frequency of the notification may be temporarily modified in the light of the disease concerned and its particular epizootiological development. Article 6 1. Where the procedure laid down in this Article is to be followed, the matter shall without delay be referred by the chairman, either, on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter referred to as "the committee") set up by the Council Decision of 15 October 1968. 2. Within the committee, the votes of the Member States shall be weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The committee shall deliver its opinion on these measures within a time limit set by the chairman, having regard to the urgency of the questions under examination. Opinions shall be delivered by a majority of 45 votes. 4. The Commission shall adopt the measures and shall implement them immediately, where they are in accordance with the opinion of the committee. Where the measures envisaged are not in (1) OJ No L 47, 21.2.1980, p. 11. (2) OJ No L 375, 31.12.1980, p. 75. accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken. The Council shall adopt the measures by a qualified majority. If the Council has not adopted any measures within three months from the date on which the matter is referred to it, the Commission shall adopt the proposed measures and shall implement them immediately, unless the Council has voted against the said measures by a simple majority. Article 7 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1984 and shall forthwith inform the Commission thereof. Article 8 This Directive is addressed to the Member States. Done at Brussels, 21 December 1982. For the Council The President O. MÃLLER ANNEX I Diseases which are the subject of the notification Foot-and-mouth disease Rinderpest (cattle plaque) Contagious bovine pleuropneumonia Bluetongue Swine vesicular disease Classical swine fever African swine fever Teschen disease (contagious swine paralysis) Fowl plaque Newcastle disease ANNEX II Information given under the notification 1. Information required by Article 3 in relation to primary outbreaks of the diseases listed in Annex I: 1. Date of dispatch 2. Time of dispatch 3. Name of Member State 4. (a) Name of disease (b) Type of virus, if appropriate 5. Date of confirmation 6. Geographical location of the holding 7. Number of susceptible animals on premises (a) cattle, (b) pigs, (c) sheep, (d) goats, (e) poultry 8. Number of stock slaughtered (a) cattle, (b) pigs, (c) sheep, (d) goats, (e) poultry 9. Number of carcases destroyed (a) cattle, (b) pigs, (c) sheep, (d) goats, (e) poultry. 2. Information required by Article 4 in relation to secondary outbreaks of the diseases listed in Annex I; 1. Date of dispatch 2. Time of dispatch 3. Name of Member State 4. For each disease notified: (a) Name of disease (b) Number of outbreaks 3. Information required by Article 3 in relation to removal of restrictions imposed in a Member State after the eradication of the last outbreak of any of the diseases listed in Annex I. 1. Date of dispatch 2. Time of dispatch 3. Name of Member State 4. Name of disease 5. Date of removal of restrictions